DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐6 and 10‐15 are pending.
Claims 7‐9, 13 and 16‐19 are canceled.


Claim Objections
Claim(s) 5 and 14 is/is/are objected to because of the following reasons:

Claim(s) 5 recite(s) limitation(s) "converting the unfurled image into an Hue- Saturation- Value-, HSV, image; and creating the binarised image such that each pixel has a first value if each of the Hue-, Saturation-, and Value- values of that pixel lie between respective Hue-, Saturation-, and Value- upper and lower thresholds and otherwise has a second value". It should read, according to [0079] of the specification and a clearer form of wording, “converting the unfurled image into an Hue-Saturation-Value (HSV) image; and creating the binarised image such that each pixel has a first value if each of the Value- Hue-Saturation-values of that pixel lie between respective Hue-Saturation-Value upper and lower thresholds and otherwise has a second value”.

Claim 14 recite(s) limitation(s) "A medical device arranged to perform the method of claim 1, optionally wherein the one or more imaging devices are cameras". It should read “A medical device arranged to perform the method of claim 1, 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim(s) 15 is/are directed to “A non-transitory computer readable medium” and depend(s) on its/their respective base claim(s) 1. The base claim(s) is/are directed to “A computer-implemented method”. The dependent claim(s) and the base claim(s) do not claim the same subject matters. The dependent claim(s) 15 fail(s) to further limit the subject matter of their respective base claim(s) upon which it/they depend(s).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant, in page 5 of the argument, indicates that claim 15 is indeed an independent claim. However, according to MPEP 608.01(i), “(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application…”. The above quotation implicitly states that the correct form of an independent claim should not include any reference or dependence to other claims. Only dependent claims should have reference or dependence to other claims. Therefore, claim 15, an independent claim, should list all limitations recited in claim 1 to become a qualified independent claim.


Allowable Subject Matter
Claim(s) 1-4, 6 and 10-12 are allowed.
.


Response to Arguments
Applicant's arguments filed on 1/25/2022 with respect to the 112(d) rejection to claim 15 have been fully considered but they are not persuasive. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				2/5/2022